PER CURIAM.'
The record discloses that the order of the Court of Civil Appeals overruling the motion for. rehearing in this cause was made on December 29, 1947. 207 S. W. (2d) 234. The application for writ of error was filed in that court on January 29, 1948. By the method for computing time prescribed by Rule % this was thirty-one days after the overruling of the motion for rehearing. By Rule 468, formerly Article 1742 of the Revised Statutes, it is reequired that applications for writs of error shall be filed within thirty days after the overruling of the motion for rehearing. It has long been established that this Court acquires no jurisdiction to consider an application for *397writ of error filed more than thirty days after the overruling of the motion for rehearing by the Court of Civil Appeals. The question is not one of discretion, but of jurisdiction. Heney v. Davidson, 119 Texas 451, 32 S. W. (2d) 452; Ladd-Hannon Oil Corp. v. Tripplehorn, 118 Texas 195, 13 S. W. (2d) 666; Texas and Pacific Ry Co. v. Perkins, Com. App., 48 S. W. (2d) 249.
The application is accordingly dismissed for want of jurisdiction.
Opinion delivered February 18, 1948.
No motion for rehearing filed.